DETAILED ACTION
Claims 1-18 (filed 12/27/2019) have been considered in this action.  Claims 1-18 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6 and 15 contain allowable subject matter in that the computations of two standard deviations, the second standard deviation having a maximum or minimum value removed, are compared against each other to determine if detection data is deleted or retained.

In order to expedite prosecution, the examiner makes the following recommendations based upon the rejections below:
Cancel claims 2 and 11
Remove the subject matter from claims 1 and 10 relating to the calculations regarding expressions L, N and M (“wherein the safe interval = M*standard interval, the correction interval = N*standard interval, the alarm interval = L*standard interval, and L>N>M”) 
Claiming that the safe interval is within the correction interval, which is within the alarm interval (see figure 8, this is well-known).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner recommends amending the title to be reflective of the inventive concept, such as “Machining apparatus error correction system and method using safe, correction and alarms intervals”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 contain the limitation:
determining the interval in which the predetermined detection data are located, wherein if the predetermined detection data are located within the safe interval, the method is ended, if the predetermined detection data are located within the correction interval, the method continues, and if the predetermined detection data are located within the alarm interval, the method is ended and an alarm is issued;
Specifically, the elements relating to “the method is ended” and “the method continues” are unclear because what steps are constituted by the method “continuing” or “ending” are unclear as no specific steps are claimed as being what occurs when the method “continues”.  Are all of the steps in all of the dependent claims performed when the method “continues”? Is the filtering step 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

wherein the safe interval = M*standard interval, the correction interval = N*standard interval, the alarm interval = L*standard interval, and L>N>M;

It is unclear what the expression of “L”, “N” and “M” actually are because neither the claims nor the specification explicitly define what these expressions are intended to represent.  Are they real numbers that get multiplied by the standard interval?  Are they ranges of values that get multiplied by the standard interval?  Are they percentages/fractions that are multiplied by the standard interval?  All of these appear to be valid and reasonable interpretations yet the applicant’s specification fails to describe the expressions “L”, “M” and “N” so clearly that a person having ordinary skill in the art would be able to distinguish which form these expressions take.  For example, if L=3, N=2 and M=1 this would satisfy L>N>M, while if L=40%, N=25% and M=15% this would also satisfy L>N>M and likewise if L=100-120; N=75-85 and M=25-55 this would also satisfy L>N>M.  Because these interpretations are all valid, yet the applicant fails to clarify what L, N and M actually mean, it is considered that these terms are indefinite and fail to particularly point out and clearly distinguish the claimed matter.  For the sake of 

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11 are dependent upon claims 1 and 10 respectively, and contain the limitations from the respective independent claims:
and determining a standard interval according to a tolerance range of the dimensional inspection standards, and setting intervals according to the standard interval, the intervals comprising a safe interval, a correction interval, and an alarm interval, wherein the safe interval = M*standard interval, the correction interval = N*standard interval, the alarm interval = L*standard interval, and L>N>M;

wherein: the safe interval is set as (50%-150%) * standard interval; correction intervals are set as (150%-180%) * standard interval and (20%-50%) * standard interval; and alarm intervals are set as (180%-Max%) * standard interval and (-50%-Min%) * standard interval

These are in contradiction because both the correction interval variable N and the alarm interval variable L do not satisfy the above equation L>N>M.  M is established as 50-150% of the standard interval, however N is claimed as being 20-50% of the standard interval and 150%-180%, wherein 20-50% is less than 50-150%, and thus fails the equation L>N>M (when the standard interval is positive).  Likewise, L is claimed as being -50%-min%, which also fails the equation L>N>M because L=-50% is < M=50-150%.  Accordingly, the claim is considered indefinite because these claimed elements are contradictory to one another.  For the sake of compact prosecution, the examiner shall interpret the elements of claims 2 and 11 that note specific ranges relating to the standard interval of the correction interval and alarm interval to only having to satisfy the upper ranges.  

Claims 2 and 11 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “Max%” and “Min%” in claims 2 and 11 is a relative term which renders the claim indefinite. The terms “max%” and “min%” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms max% and min% are used in an equation to modify and define an alarm interval by multiplying the standard interval by a percentage.  However, because max% and min% are not actually defined, they offer a range that is indefinite and thus cannot be determined.  For the sake of compact prosecution, the examiner shall consider that the terms min% and max% are any value that is not covered by the safe interval and correction interval.  It is further noted that the applicant has not defined what occurs (i.e. safe, correction, alarm) in the range (-50% to 20%)*standard interval because the ranges provided are not declared in the original disclosure (i.e. the correction interval covers 20% to 50%, but the alarm covers -50%-min%, where min% is undefined).  In other 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 9-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kakino et al. (US 5117169, hereinafter Kakino) in view of Zinngrebe (US 20140067321, hereinafter Zinngrebe).

In regards to Claim 1, Kakino teaches “A machining apparatus error correction method implemented in a machining apparatus error correction system, the method comprising: setting initial operating parameters according to a predetermined machining program, the initial operating parameters comprising clamping parameters and dimensional inspection standards” (Fig. 1 shows tool parameters and probe parameters; [col 3 line 13] A workpiece 4 is supported on a machine table 5...The NC (numerical control) device 10 consists for the most part of software or programs. Next, the organization thereof is described with regard to each functional block. A NC program 11 comprises procedures for determining the finished form and working (machining) conditions, calibrating the three-dimensional probe, and working, measuring, and re-working the workpiece. Tool parameters 12 are for making adjustments for the tool length or tool diameter of the tool 2a1 through 2an utilized in the working process. Probe parameters 13 are for making adjustments for the head length, head diameter, and the feeding speed of the three-dimensional probe 2b. The “obtaining predetermined detection data during machining of a product” ([col 2 line 20] a numerical control device for a machine tool, which comprises: measurement programming means for generating a measurement program for controlling a measurement procedure of the measurement means of the machine tool; [col 4 line 19] as the probe 2b for effecting on-machine measurements, a displacement detection type is utilized when measurements including those with respect to the form of the work 4 are made. On the other hand, a position detection type probe is utilized when measurements are made only with respect to the dimensions of the work...with respect to the measurement programming means 14c and its data processing, the NC instructions which are necessary for the on-machine measurements may be given by: (1) the method of utilizing an inputted program as in the case of CNC three-dimensional measurement machines; (2) the method by which, as in the case of a digitizer, one axis is fixed and a translation vector is “analyzing the predetermined detection data, and calculating a correction parameter according to a predetermined correction model” ([col 2 line 34] and correction re-working programming means for generating a correction re-working program when said working error calculation means judges that the working error is outside of the allowable range and a correction re-working of the work is possible, said correction re-working programming means controlling the working means of the machine tool in a re-working procedure by which the form and dimension of the work is corrected to the target form and dimension) “and determining a standard interval according to a tolerance range of the dimensional inspection standards ... the intervals comprising a safe interval, a correction interval, and an alarm interval” (Fig.2 shows within allowable range (safe interval), within correctionable range (correction interval) and outside correctionable range (alarm interval) [col 6 line 47] at step 34, the above working errors are compared with the predetermined tolerances .epsilon.X, .epsilon.Y, and .epsilon.Z. If they satisfy the conditions (a): ##EQU2## the re-working for “wherein the safe interval = M*standard interval, the correction interval = N*standard interval, the alarm interval = L*standard interval, and L>N>M;” ([Kakino] Fig.2 shows within allowable range (safe interval), within correctionable range (correction interval) and outside correctional range (alarm interval) [col 6-col 7] at step 34, the above working errors are compared with the predetermined tolerances .epsilon.X, .epsilon.Y, and .epsilon.Z. If they satisfy the conditions (a): ##EQU2## the re-working for correction is not necessary, and the working is complete. By the way, the tolerances .epsilon.X, .epsilon.Y, and .epsilon.Z are assumed positive, and possibly they are equal: .epsilon.X=.epsilon.Y=.epsilon.Z.   When the above conditions (a) do not hold, the execution proceeds to the step “determining the interval in which the predetermined detection data are located, wherein if the predetermined detection data are located within the safe interval, the method is ended, if the predetermined detection data are located within the correction interval, the method continues, and if the predetermined detection data are located within the alarm interval, the method is ended...” (Fig. 2 steps S34, S35 and S36; [col 6 line 47]  at step 34, the above working errors are compared with the predetermined tolerances .epsilon.X, .epsilon.Y, and .epsilon.Z. If they satisfy the conditions (a): ##EQU2## the re-working for correction is not necessary, and the working is complete...When the above conditions (a) do not hold, the execution proceeds to the step S35, where judgment is made whether the error is “distributing a correction parameter file to a corresponding machining apparatus; and correcting a machining parameter of the corresponding machining apparatus according to the correction parameter” ([col 2 line 36] and correction re-working programming means for generating a correction re-working program when said working error calculation means judges that the working error is outside of the allowable range and a correction re-working of the work is possible, said correction re-working programming means controlling the working means of the machine tool in a re-working procedure by which the form and dimension of the work is corrected to the target form and dimension; wherein a generated re-working program is considered a file, as programs are typically synonymous with files (i.e. programs are generated and stored as files)).
Kakino fails to teach “the step of analyzing the predetermined detection data comprising: filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standards; and determining a standard interval...; and if the predetermined detection data are located within the alarm interval, the method is ended and an alarm is issued;”.  It should be noted that some of the concepts previously taught by Kakino are being taught again through Zinngrebe in order to further clarity and show how the combination of the references is made obvious
Zinngrebe teaches “the initial operating parameters comprising clamping parameters and dimensional inspection standards” (Fig. 6 and [0043]  An interval time for differential measurements 610 may also be set. A filter may also be set up. To do so, a user may set a Process Field Bus (PROFIBUS) signal type 612, a PROFIBUS amplitude 614, a signal offset 616, a filter type 618, and a filter time 620; wherein interval time for differential measurements 610 is a dimension inspection standard) “the step of analyzing the predetermined detection data comprising: filtering the predetermined detection data according to a predetermined rule and the dimensional inspection standards” (Fig. 5 and 6 and [0041] For example, certain time/distance zones may have abnormal results and/or may not be beneficial for controlling a machining process if included. For the inactive time/distance zones, the monitoring system 150 may not indicate whether the measured acoustic emission signal level 222 for that time/distance zone exceeds the predetermined threshold. In an embodiment, the inactive “and determining a standard interval according to a tolerance range of the dimensional inspection standards, and setting intervals according to the standard interval, the intervals comprising a safe interval, a correction interval, and an alarm interval” ([ 0015] an Envelope Function may be used to define tolerances and monitor a process. A user may define a process time representing the duration of the process and define a master measured signal trace for that process. The user may then establish thresholds above and below the master or learned trace as upper and lower tolerances for the process. The thresholds may “and if the predetermined detection data are located within the alarm interval, the method is ended and an alarm is issued;” ([0015] If the amount of time outside the thresholds exceeds a predetermined amount of time, the monitoring system may indicate the process is out of tolerance by triggering a relay switch, displaying an indication to a user, and/or the like).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the numerically controlled machining method of Kakino that detects measurement data for a machining process and compares it to different threshold levels defined by intervals, including a safe, correction and alarm intervals such that machining is judged to be safe (good machining), correction (needs re-work) or alarm (bad machining, not correctable, scrapped) so that correction parameters can be sent to the machine for correction of machining, with the use of a standard interval set by a master signal that defines what the intervals for different parts of the machining process are in green (safe), yellow (correction) and red (alarm) intervals, and which triggers an alarm when in the red interval (bad machining) and filters the measurement data according to predetermined rules (i.e. 
Claim 10 contains substantially similar subject matter as to that of claim 1, albeit in a different statutory category of invention.  Claim 10 incorporates the method of claim 1 into a machine with a processor and memory, structures that are well-known to be used by a numerically controlled machining device of Kakino (Fig. 1 item 10).  Claim 10 is rejected under 35 U.S.C. 103 for the same reasoning as applied to claim 1.

Claim 2, Kakino and Zinngrebe teach the machining error correction method as incorporated by claim 1 above.
Kakino further teaches “The machining apparatus error correction method of claim 1, wherein: the safe interval is set as (50%-150%) * standard interval; correction intervals are set as (150%-180%) * standard interval and (20%-50%) * standard interval; and alarm intervals are set as (180%-Max%) * standard interval and (-50%-Min%) * standard interval” (Fig.2 shows within allowable range (safe interval), within correctionable range (correction interval) and outside correctional range (alarm interval) [col 6 line 47] at step 34, the above working errors are compared with the predetermined tolerances .epsilon.X, .epsilon.Y, and .epsilon.Z. If they satisfy the conditions (a): ##EQU2## the re-working for correction is not necessary, and the working is complete. By the way, the tolerances .epsilon.X, .epsilon.Y, and .epsilon.Z are assumed positive, and possibly they are equal: .epsilon.X=.epsilon.Y=.epsilon.Z.   When the above conditions (a) do not hold, the execution proceeds to the step S35, where judgment is made whether the error is within the correctionable range. When only the dimensional errors are present, the judgment is effected at step S35 as follows. In the case of interior working, if at least one of the conditions (b) is satisfied: ##EQU3## or, in the case of exterior working, if at least one of the conditions (c) is satisfied; 
Claim 11 contains substantially similar subject matter as to that of claim 2, albeit in a different statutory category of invention.  Claim 11 incorporates the method of claim 2 into a machine with a processor and memory, structures that are well-known to be used by a numerically controlled machining device of Kakino (Fig. 1 item 10).  Claim 11 is rejected under 35 U.S.C. 103 for the same reasoning as applied to claim 2.

In regards to Claim 3, Kakino and Zinngrebe teach the machining error correction method as incorporated by claim 1 above.
Kakino further teaches “The machining apparatus error correction method of claim 1, wherein the step of obtaining the predetermined detection data during machining of the product comprises: machining the product according to the predetermined machining program” ([col 5 line 49] at step 32, in accordance with the command of the working program of the machine driving program 16, the workpiece 4 is worked (machined). When the working is over, the execution proceeds to the next step) “and detecting predetermined parameters of a machined product according to the initial operating parameters to obtain the predetermined detection data” ([col 5 line 4] At step 31, from a host computer 20 and an external programming device or an operation board, a working (machining) program and the target finished form and dimensions instructions with regard to the workpiece 4 are received. Further, processes such as the probe calibration, probe gain adjustment, and the determination of the probe sphere are completed; [col 5 line 54] At step 33, in accordance with the measurement program command of the machine driving program 16, the tool 2a1 through 2an is removed from the spindle 6 and the three-dimensional probe 2b is attached thereto by the ATC. Further, in this measurement program, the radius of the three-dimensional probe is taken into consideration. Thus, a radius correction is effected automatically with regard to the finished outer form program of the NC program 11, such that the probe sphere is pushed in onto the workpiece 4 by a proper amount. The probe sphere is thus moved along the contour of the workpiece 4 at a pre-designated measurement probe feed speed, and the command coordinate values (X.sub.C i, Y.sub.C i, Z.sub.C i), the position of the machine table (X.sub.M i, Y.sub.M i, Z.sub.M i), and the displacement of the three-dimensional probe (X.sub.D i, Y.sub.D i, Z.sub.D i) are stored in the NC device 10 at a pre-designated sampling period. The relationship between the 
Claim 12 contains substantially similar subject matter as to that of claim 3, albeit in a different statutory category of invention.  Claim 12 incorporates the method of claim 3 into a machine with a processor and memory, structures that are well-known to be used by a numerically controlled machining device of Kakino (Fig. 1 item 10).  Claim 12 is rejected under 35 U.S.C. 103 for the same reasoning as applied to claim 3.

In regards to Claim 4, Kakino and Zinngrebe teach the machining error correction method as incorporated by claim 3 above.
Kakino further teaches “The machining apparatus error correction method of claim 3, wherein the step of detecting the predetermined parameters of the machined product according to the initial operating parameters is implemented by means of off-machine detection or manual detection” ([col 1 line 12] Conventionally, the quality assurance of the form precision, dimension precision, 
Claim 13 contains substantially similar subject matter as to that of claim 4, albeit in a different statutory category of invention.  Claim 13 incorporates the method of claim 3 into a machine with a processor and memory, structures that are well-known to be used by a numerically controlled machining device of Kakino (Fig. 1 item 10).  Claim 13 is rejected under 35 U.S.C. 103 for the same reasoning as applied to claim 4.

In regards to Claim 9, Kakino and Zinngrebe teach the machining error correction method as incorporated by claim 3 above.
“The machining apparatus error correction method of claim 1, further comprising: providing a data connection port; wherein the data connection port connects to an external terminal; generating a human-computer interaction interface on the external terminal; and monitoring the machining apparatus error correction method through the external terminal” ([col 4 line 3] (5)   A display 18 comprises, for example, a CRT (cathode ray tube) provided within the NC device 10, and displays the result of the procedures of the working error calculation program 17 in the form of characters and graphic figures. Further, a printer 19 connected to the NC device 10 prints out the result of the procedures of the working error calculation program 17; [col 3 line 34] The instructions to the NC program 11, the tool parameters 12, and the probe parameters 13 are inputted from an exterior programming device (not shown) or an operation board (not shown).).
Claim 18 contains substantially similar subject matter as to that of claim 9, albeit in a different statutory category of invention.  Claim 18 incorporates the method of claim 9 into a machine with a processor and memory, structures that are well-known to be used by a numerically controlled machining device of Kakino (Fig. 1 item 10).  Claim 18 is rejected under 35 U.S.C. 103 for the same reasoning as applied to claim 9.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kakino and Zinngrebe as applied to claims 1 and 10 above, and further in view of Kreidler (US 20170308057, hereinafter Kreidler).

In regards to Claim 5, Kakino and Zinngrebe teach the machining error correction method as incorporated by claim 1 above.
Kakino further teaches “The machining apparatus error correction method of claim 1, wherein before analyzing the predetermined detection data, the method further comprises: capturing the predetermined detection data;” (col 5 line 64] The probe sphere is thus moved along the contour of the workpiece 4 at a pre-designated measurement probe feed speed, and the command coordinate values (X.sub.C i, Y.sub.C i, Z.sub.C i), the position of the machine table (X.sub.M i, Y.sub.M i, Z.sub.M i), and the displacement of the three-dimensional probe (X.sub.D i, Y.sub.D i, Z.sub.D i) are stored in the NC device 10 at a pre-designated sampling period. The relationship between the neutral position of the three-dimensional probe 2b, (the position of the machine table) M: (X.sub.M i, Y.sub.M i, Z.sub. M i), the current position of the three-dimensional probe 2b, P: (X.sub.P i, 
The combination of Kakino and Zinngrebe fail to teach “The machining apparatus error correction method of claim 1, wherein before analyzing the predetermined detection data, the method further comprises: capturing the predetermined detection data; and transmitting the predetermined detection data through a communication network”.
Kreidler teaches “The machining apparatus error correction method of claim 1, wherein before analyzing the predetermined detection data, the method further comprises: capturing the predetermined detection data; and transmitting the predetermined detection data through a communication network” (0031] simulating the machining process of the CNC machine may be implemented as a server application on at least one server of an internal network or of an open network, e.g. the internet, in particular as a cloud-based service or a cloud-based application residing on a cloud platform or a machine near local server. According to this embodiment, the recorded realtime and non-realtime data as well as the engineering data are provided/transferred to that server/cloud or local platform, e.g. uploaded via internet or the internal network; [0017] The actual machining process using the real physical machine is started and during the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machining apparatus error correction method of Kakino and Zinngrebe that captures predetermined measurement data for a machining process as taught by Kakino, with the use of a communication network that allows transmission of the measurement/detection data over the network as taught by Kreidler because by transmitting the data over the network, it would gain the benefit to allow further processing and analysis of the data by additional computing resources, such as 
Claim 14 contains substantially similar subject matter as to that of claim 5, albeit in a different statutory category of invention.  Claim 14 incorporates the method of claim 5 into a machine with a processor and memory, structures that are well-known to be used by a numerically controlled machining device of Kakino (Fig. 1 item 10).  Claim 14 is rejected under 35 U.S.C. 103 for the same reasoning as applied to claim 5.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kakino and Zinngrebe as applied to claims 1 and 10 above, and further in view of Gu et al. (US 20160327931, hereinafter Gu).

In regards to Claim 7, Kakino and Zinngrebe teach the machining error correction method as incorporated by claim 1 above.
The combination of Kakino and Zinngrebe fail to teach “The machining apparatus error correction method of claim 1, wherein the step of calculating the correction parameters according to the predetermined correction model comprises: establishing key dimensional associations based on machining procedures and positioning references; calculating the correction parameter corresponding to key dimensions according to an association among the predetermined detection data, inspection parameters, and the key dimensions; and generating a correction parameter file readable by the machining apparatus”.
Gu teaches “establishing key dimensional associations based on machining procedures and positioning references” ([0005] The compensation variables include global variables, which are applied to all features of the part, and local variables, which are applied only to specific features or groups of features; [0028] The system 10 may further include a compensation processor 20 that may receive part measurement data 22 from the CMM 18, and compute one or more CNC global offsets, and one or more local offsets 24. [0070] The calculation of incremental global offsets (Step 130) may be similar to the process described with respect to FIG. 7, and may include relating the residual deviation data, as provided by the CMM measurements 22 to a coordinate system of the CNC machine (Step 102); developing a set of equations that relate feature deviations and available offsets (Step 104); weighting the one or more features of the part 12 according to a degree of significance (Step 106); and/or optimizing offset variables to minimize total feature deviations from the nominally specified dimensions (Step 108).  [0071] Once the incremental global offsets are “calculating the correction parameter corresponding to key dimensions according to an association among the predetermined detection data, inspection parameters, and the key dimensions;” ([0027] Once the one or more features are machined into specific workpieces of the part 12, a coordinate measuring machine (CMM) 18 may measure one or more dimensions of the resulting workpieces. Each measured dimension may be taken with respect to an established datum or control surface that may be specified in a corresponding engineering drawing of the part 12. The engineering drawing may specify a nominal dimension for each measurement, and may further provide acceptable tolerances. [0028] The system 10 may further include a compensation processor 20 that may receive part measurement data 22 from the CMM 18, and compute one or more CNC global offsets, and one or more local offsets 24. The compensation processor 20 may include, for example and without limitation, a COMP (Capability Optimization for “and generating a correction parameter file readable by the machining apparatus” ([0071] Once the incremental global offsets are determined, the compensation processor 20 may determine the deviations that are expected to exist for each feature after the table, part, and/or angular attributes have been augmented by the calculated incremental global offsets (i.e., Step 132). Then, on a feature-by-feature basis, the compensation processor 20 may use these remaining deviations to calculate the incremental local offsets; [0074] once the global and/or local offsets are calculated (Step 66), the compensation processor 20 may output them to the CNC machining system 14, and may further output various forms of performance data to the user. Depending on the level of integration between the compensation processor 20 and the CNC machining system 14, the offsets 24 may be either directly provided to the CNC machining system 14, or may be displayed for a technician to enter them manually, such as through a human machine interface (HMI). In either embodiment, the offsets 24 may serve to adjust one or more coordinate systems defined within the CNC code).  
to make a determination of the compensation needed to improve the current or subsequent workpieces created by the CNC machine 214” and does so without needing additional calibration “[0101] The CNC machine 214 is operating on a coordinate system that is offset--i.e., the CNC machine 214 physically moves--based upon the global and local offset parameters entered through the registers. Therefore, the performance of the CNC machine 214 is improved without changing the G-code program or recalibrating the CNC machine 214”.  It can be considered that all of Kakino, Zinngrebe and Gu are in the related field of CNC machining error correction, thus their combination is more obvious.  By combining these features, it can be considered taking the known method of determining global offsets for each dimension (key dimensions) based on detection data (measurement data) and inspection parameters (tolerances) 
Claim 16 contains substantially similar subject matter as to that of claim 7, albeit in a different statutory category of invention.  Claim 16 incorporates the method of claim 7 into a machine with a processor and memory, structures that are well-known to be used by a numerically controlled machining device of Kakino (Fig. 1 item 10).  Claim 16 is rejected under 35 U.S.C. 103 for the same reasoning as applied to claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kakino, Zinngrebe and Gu as applied to claims 7 and 16 above, and further in view of Kreidler (US 20170308057, hereinafter Kreidler).

In regards to Claim 8, Kakino, Zinngrebe and Gu teach the machining error correction method as incorporated by claim 7 above.
“The machining apparatus error correction method of claim 7, further comprising: storing the predetermined detection data and the correction parameters” ([col 5 line 64] The probe sphere is thus moved along the contour of the workpiece 4 at a pre-designated measurement probe feed speed, and the command coordinate values (X.sub.C i, Y.sub.C i, Z.sub.C i), the position of the machine table (X.sub.M i, Y.sub.M i, Z.sub.M i), and the displacement of the three-dimensional probe (X.sub.D i, Y.sub.D i, Z.sub.D i) are stored in the NC device 10 at a pre-designated sampling period... at step 34, the above working errors are compared with the predetermined tolerances .epsilon.X, .epsilon.Y, and .epsilon.Z.  If they satisfy the conditions (a): ##EQU2## the re-working for correction is not necessary, and the working is complete... At step S36, the re-working program is corrected such that the working errors .DELTA.Xi, .DELTA.Yi, and .DELTA.Zi will be reduced to within the predetermined tolerances. Further, at the next re-working step S37, the three-dimensional probe 2b is removed from the spindle 6 and the orignial tool 2a1 through 2an is attached again to effect the re-working. When a tool different from that used originally is utilized in the re-working, corrections are made taking into consideration the dimensions of the tools; wherein it is understood that in order 
The combination of Kakino, Zinngrebe and Gu fail to teach “performing big data analysis on the stored detection data and the correction parameters; and adjust the predetermined correction model based on results of the big data analysis”.
Kreidler teaches “performing big data analysis on the stored detection data and the correction parameters; and adjust the predetermined correction model based on results of the big data analysis” ([0084]The CNC machine is connected to the a client device 1 as disclosed in the US provisional patent application U.S. 62/073,398, titled "Big Data-Client for Embedded Systems", and as disclosed in the international patent application under PCT, titled "A client device for data acquisition and pre-processing of process-related mass data from at least one CNC machine or industrial robot", Attorney Docket Number BE-22976-WO, filed on Oct. 30, 2015 by the same applicant as of U.S. 62/073,398 and the present application. The client device 1 is configured for recording and pre-processing of process-related mass data from the CNC machine 10 as well as for transmitting said process-related mass data to the cloud-platform 20 for data analysis using the part analytics method according the present invention. For this, 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the machining error correction method involving intervals and establishment of key dimensions that modify multiple dimensions at once, and which store the detection data and correction parameters as taught by Kakino, Zinngrebe and Gu 
Claim 17 contains substantially similar subject matter as to that of claim 8, albeit in a different statutory category of invention.  Claim 17 incorporates the method of claim 8 into a machine with a processor and memory, structures that are well-known to be used by a numerically controlled machining device of Kakino (Fig. 1 item 10).  Claim 17 is rejected under 35 U.S.C. 103 for the same reasoning as applied to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jones et al. (US10955238) – teaches a machining system with three tolerances intervals that can alarm, accept, or determine machining correction is required based on measured machining information
Bender (US 20040049312) – teaches a machining system with various tolerance intervals for different locations in a machining process for error correction according to the intervals
Interval Arithmetic Wikipedia Article – teaches the mathematical principles behind interval determination and provides extrinsic evidence for the indefinite nature of the claimed ‘standard interval’ and its associated limitations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116